UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1872


OMONDO MOUKO; MICHELA RAOUL BANIMBEK,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 31, 2012                    Decided:   June 8, 2012


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald Darwin Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioners.    Stuart F. Delery, Acting Assistant
Attorney  General,   Jennifer   P.  Levings,  Senior  Litigation
Counsel, Monica G. Antoun, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Omondo    Mouko       and   his      wife,   Michela       Raoul    Banimbek,

both natives and citizens of Cameroon, petition for review of an

order of the Board of Immigration Appeals (Board) dismissing

their    appeal      from     the    Immigration         Judge’s    denial      of    Mouko’s

applications for relief from removal.

              A    determination       regarding         eligibility      for    asylum      or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                             INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                      Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.         8 U.S.C. § 1252(b)(4)(B) (2006).                      Legal issues are

reviewed      de    novo,      “affording          appropriate      deference         to     the

[Board]’s         interpretation          of       the    INA    and      any     attendant

regulations.”        Li Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th

Cir. 2008).          This court will reverse the Board only if “the

evidence . . . presented was so compelling that no reasonable

factfinder         could      fail     to      find       the   requisite            fear    of

persecution.”         Elias-Zacarias, 502 U.S. at 483-84; see Rusu v.

INS,    296   F.3d     316,    325    n.14      (4th     Cir.   2002).        Furthermore,

“[t]he agency decision that an alien is not eligible for asylum

is   ‘conclusive       unless       manifestly       contrary      to   the     law    and   an



                                               2
abuse of discretion.’”          Marynenka v. Holder, 592 F.3d 594, 600

(4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D) (2006)).

           We      have     reviewed       the       evidence      of     record      and

Petitioners’     claims     and     conclude         that    substantial      evidence

supports   the      Board’s     determination           that      Mouko     failed       to

establish eligibility for asylum and withholding of removal.                             We

further uphold the finding below that Mouko failed to qualify

for   protection    under     the   Convention        Against     Torture.         See    8

C.F.R. § 1208.16(c)(2) (2012).

           Accordingly,       we    deny       the   petition     for     review.        We

dispense   with     oral     argument      because          the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    PETITION DENIED




                                           3